Franklin App. No. 98AP-1015, 2001-Ohio-4267. This cause came on for further consideration on appellees/cross-appellants’ motion for order to show cause why appellants/cross-appellees should not be held in civil contempt of this court’s writ of mandamus issued December 18, 2002, and appellants/eross-appellees’ motion to dismiss motion for order to show cause. Upon consideration thereof,
IT IS ORDERED by the court that the motion to dismiss motion for order to show cause be, and hereby is, granted, because the request properly belongs in the court of appeals.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.